       Case 1:17-cv-03984-WTL-TAB Document 12 Filed 03/20/19 Page 1 of 1 PageID #: 51

:10 4~8(Rev. 06!09) A~~pearance of Counsel


                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                  Southern District of Indiana



_, ,_______._Securitie_s_and_Exchange Commission                )
                              ~~Ctl/'7/l~f

                             v.                                 )       Case No.        1:17-cv-03984-WTI-TAB
                        Thomas J. Buck                          )
                             Defendant


                                                APPEARANCE OF COUNSEL


To:        Tl~e clerk of court and all parties of record

           1 a~n admitted oi- otherwise authorized to practice in this court, and 1 appear in this case as counsel for:

          _Securities and Exchange Commission
                                                                                                                                   ~.


 Date:          03/20/2019                                                              ~            "°                    `_-.      ----.
         —~—v                 -----                                     -        --         -- Altorr7ey's signgtw~e



                                                                                                     Michael S. Lim
                                                                                              P~~•ir~ted name and bclr r~ui~~her

                                                                                      Securities and Exchange Commission
                                                                                                 100 F Street, NE
                                                                                                 Washington, DC

                                                                                                          .~1 ddress


                                                                                                     limm sec. ov
                                                                                                      G-mail address


                                                                                                             4659
                                                                                                     ~202~551=
                                                                                                     Telephone naa~tber•


                                                                                                      `
                                                                            __----____~____-----(202) 772 9363                     --_____.------
                                                                                                        F~~Y iazrs7ber-
